DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 7, 9-10, 16, 19-20 are amended and field on 4/6/2022.
Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-12, 14-16, 19-20 are allowed.
As to claim 1,  a balloon catheter comprising: a balloon, a tubular member; the tubular member having an inflation lumen; an inner guidewire tube; and a purge passage extending between an interior of the balloon and an exterior of the balloon catheter; wherein a first interior surface of the purge passage is a distal uninflatable portion of the interior of the balloon and a second interior surface of the purge passage is a swellable material surface; the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter; and a second closed configuration to prevent movement of fluid through the purge passage in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Chin et al. (US. 7,641,631B2) (“Chin”) is the closest prior art of record. Even though Chin discloses a balloon catheter comprising: a balloon, a tubular member; the tubular member having an inflation lumen; an inner guidewire tube; and a purge passage extending between an interior of the balloon and an exterior of the balloon catheter, Chin fails to disclose wherein a first interior surface of the purge passage is a distal uninflatable portion of the interior of the balloon and a second interior surface of the purge passage is a swellable material surface; the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter; and a second closed configuration to prevent movement of fluid through the purge passage.
As to claim 10,  a balloon catheter comprising: a balloon, a tubular member; the tubular member having an inflation lumen; an inner guidewire tube; and a purge passage extending between an interior of the balloon and an exterior of the balloon catheter; wherein a first portion of an interior surface of the purge passage is a distal uninflatable portion of the interior of the balloon and a second portion of the interior surface of the purge passage is a swellable material surface; the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter; and a second collapsed configuration to prevent movement of fluid through the purge passage in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Chin et al. (US. 7,641,631B2) (“Chin”) is the closest prior art of record. Even though Chin discloses a balloon catheter comprising: a balloon, a tubular member; the tubular member having an inflation lumen; an inner guidewire tube; and a purge passage extending between an interior of the balloon and an exterior of the balloon catheter, Chin fails to disclose wherein a first portion of an interior surface of the purge passage is a distal uninflatable portion of the interior of the balloon and a second portion of the interior surface of the purge passage is a swellable material surface; the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter; and a second collapsed configuration to prevent movement of fluid through the purge passage.
As to claim 16,  a balloon catheter comprising: a balloon, a tubular member; the tubular member having an inflation lumen; an inner guidewire tube; and a purge passage extending between an interior of the balloon and an exterior of the balloon catheter; wherein an upper interior surface of the purge passage is a distal uninflatable portion of the interior of the balloon and a bottom interior surface of the purge passage is a swellable material surface; the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter; and a second swelled configuration to prevent movement of fluid through the purge passage in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Chin et al. (US. 7,641,631B2) (“Chin”) is the closest prior art of record. Even though Chin discloses a balloon catheter comprising: a balloon, a tubular member; the tubular member having an inflation lumen; an inner guidewire tube; and a purge passage extending between an interior of the balloon and an exterior of the balloon catheter, Chin fails to disclose wherein an upper interior surface of the purge passage is a distal uninflatable portion of the interior of the balloon and a bottom interior surface of the purge passage is a swellable material surface; the purge passage having a first open configuration to allow movement of fluid through the purge passage to an exterior of the balloon catheter; and a second swelled configuration to prevent movement of fluid through the purge passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 4/6/2022, with respect to the rejection(s) of claim(s) 1, 10, 16  under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783